--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DAVID BISANG
RIGISTRASSE 12,
CH-8802 KILCHBERG, ZH


Fax (41) 79-301-8218




January 30, 2014


Guido Hilekes, CEO
Octagon 88 Resources, Inc.
Hochwachtstrasse 4,
Steinhausen CH 6312




Re:           Placement Agent Agreement


Dear Mr. Hilekes:


This will confirm the understanding and agreement (the “Agreement”) between
DAVID BISANG,  a Swiss citizen (“DVB”), and OCTAGON 88 RESOURCES INC., a Nevada
corporation (the “Company”), as follows:


1.           The Company hereby engages DVB on a best efforts basis as its
non-exclusive agent in the private placement or similar unregistered transaction
of equity or equity-linked securities of the Company (the “Securities”) to a
limited number of institutional, accredited individual or strategic investors
(each an “Investor”) at a price and upon terms satisfactory to the Company (the
“Transaction”). For purposes hereof, the term “Securities” also includes a
convertible loan or other type of investment convertible into or exchangeable
for or otherwise linked to the equity of the Company.


2.           The appointment and authorization of DVB under Section 1 of this
Agreement shall commence on the date hereof and shall expire 12 months after the
date hereof, (the “Term”).


3.           The Company acknowledges and agrees that DVB will be using, and
relying upon, the Company to furnish DVB with written materials and information,
including but not limited to financial statements, to be provided to potential
Investors (the “Materials”) describing the Company and the Transaction (or
Related Transaction, as defined below) concerning the Company’s business,
operations, assets, liabilities and receivables, and DVB will be using, and
relying upon, such Materials supplied by the Company, its officers, agents, and
others and any other publicly available information without any independent
investigation or verification thereof or independent appraisal by DVB of the
Company or its business or assets. DVB does not assume responsibility for the
accuracy or completeness of the Materials, including but not limited to any
disclosure materials related to the Transaction (or Related Transaction), except
for such information that is provided in writing by DVB to the Company that is
independently produced by DVB and not based on Materials provided by the Company
or information available from generally recognized public sources. The Company
shall provide DVB with access to the Company’s officers, directors, accountants,
counsel and other advisors, and shall keep DVB fully informed of any events that
might have a material effect on the financial condition of the Company. The
Company represents and warrants to
 
 
 
1

--------------------------------------------------------------------------------

 
DVB that all information concerning the Company, including, without limitation,
all information contained in the Materials, will be true, complete and accurate
in all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made. If at any time prior to the completion of a Transaction (or Related
Transaction) an event occurs which would cause the Materials (as supplemented or
amended) to contain an untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
notify DVB immediately of such event. Notwithstanding any previously executed
non-disclosure agreement, Company agrees DVB is permitted to show Materials to
prospective investors in order to induce them to participate in a Transaction as
contemplated by this Agreement.


4.           The Company agrees to pay DVB, upon the closing of each Transaction
with Investors (each, a “Closing”), the following compensation: (i) 8% of the
aggregate consideration raised in each Closing, payable in cash by wire transfer
at the time of the Closing, (ii) and (iii) warrants to purchase 5% of the number
of shares of the common stock of the Company sold to Investors at such Closing,
taking into consideration any increase in shares under a ratchet or similar
provision pursuant to which the number of shares initially purchased is
subsequently increased (the “Warrants”). The Warrants will be identical to any
warrants issued to Investors.
 
The foregoing fees are payable for any sale of Securities that occurs during the
Term or within 24 months thereafter with respect to Investors identified by DVB.


5.           For purposes of this Agreement:


(a)           Aggregate consideration shall mean the total consideration (stock,
cash, assets and all other property (real or personal, tangible or intangible)
plus debt and liabilities assumed (including, without limitation, loans,
indebtedness for borrowed money, pension liabilities and guarantees), funding,
advances, license fees, royalty fees, joint venture interests or other property,
obligations or services) exchanged or received, or to be exchanged or received,
directly or indirectly by the Company or any of its security holders in
connection with any Transaction or Related Transaction, including, without
limitation, any amounts paid or received, or to be paid or received, pursuant to
any employment agreement, consulting agreement, loan agreement, covenant not to
compete, option, warrant, escrow payment or any amount payable in the future
when such funds are paid to the Company, earn-out or contingent payment right or
similar arrangement, agreement or understanding, whether oral or written,
associated with such Transaction or Related Transaction.


 
2

--------------------------------------------------------------------------------

 
(b)           In the event consideration is to be paid in whole or in part by
installment payments, the portion of DVB’s fee relating thereto shall be
calculated and paid when and as such installment payments are made.


(c)           Consideration received by the Company paid in whole or in part in
the form of securities or other noncash consideration will be valued at its fair
market value, as reasonably determined by an independent third party to be
mutually agreed upon by the Company and DVB, as of the day prior to the Closing
(or later date on which a contingent payment is made), provided, however, that
if such consideration consists of securities with an existing trading market,
such securities will be valued at the average of the last sales price for such
securities on the five trading days prior to the date of the Closing (or later
date on which a contingent payment is made).


6.           The Company shall reimburse DVB periodically for its reasonable and
customary out-of-pocket and incidental expenses incurred during the term of its
engagement hereunder, including the fees and expenses of its legal counsel and
those of any advisor retained by DVB.    The Company shall pay out-of-pocket and
incidental expenses including the fees and expenses of DVB’s legal counsel and
any advisor retained by DVB to a maximum of $1,000 after which amount DVB shall
get prior approval for any additional expenses prior to incurring such
expenses.   The Company shall not be required to pay any additional fees and
expenses for which DVB does not get prior approval.


7.           The Company agrees to provide indemnification as set forth in Annex
A attached hereto and made a part hereof.


8.           Upon a Closing, the Company agrees that DVB has the right to place
notices and/or advertisements in financial and other newspapers and journals
(whether in print or on the internet), and to publicize on its own website
and/or marketing materials, at its own expense, describing its services to the
Company hereunder.


9.           The provisions of Sections 4, 6, and 7 (including, without
limitation, the provisions of indemnification referred to in Section 7) shall
survive the expiration or termination of this Agreement.


10.           Intentionally left blank.


11.           Nothing contained in this Agreement shall limit or restrict the
right of DVB or of any member, employee, agent or representative of DVB, to be a
shareholder, member, partner, director, officer, employee, agent or
representative of, or to engage in, any other business, whether of a similar
nature or not, nor to limit or restrict the right of DVB to render services of
any kind to any other corporation, company, firm, individual or association.


12.           The failure or neglect of the parties hereto to insist, in any one
or more instances, upon the strict performance of any of the terms or conditions
of this Agreement, or their waiver of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.


 
3

--------------------------------------------------------------------------------

 
13.           Any notices hereunder shall be in writing, and shall be sent to
the Company and to DVB at their respective addresses set forth above. Any notice
shall be given by registered or certified mail, postage prepaid, and shall be
deemed to have been given when deposited in the United States mail. Either party
may designate any other address to which notice shall be given by giving written
notice to the other party of such change of address in the manner herein
provided.


14.           This Agreement shall inure to the benefit of and be binding upon
the respective, Affiliates, successors and assigns of the parties hereto. The
term “Affiliates” shall mean, with respect to any person or entity, any other
person or entity who, directly or indirectly, through one or more intermediaries
controls, is controlled by, or is under common control with such person or
entity and any spouse, parent or issue of any such person; “control” means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of a person or entity whether through ownership of
voting securities, by contract or otherwise.
 
 
 15.           This Agreement has been made in Switzerland and shall be
construed and governed in accordance with the laws thereof without giving effect
to principles governing conflicts of law. The parties irrevocably agree that any
legal action or proceeding under, arising out of or in any manner relating to
this Agreement shall be brought exclusively in any court of competent
jurisdiction in Switzerland. Each of the parties, by its execution and delivery
of this Agreement, expressly and irrevocably assents and submits to the
jurisdiction of any of such courts in any such action or proceeding. The parties
further irrevocably consent to the service of any complaint, summons, notice or
other process relating to any such action or proceeding by delivery thereof to
such party by hand or by registered or certified mail in the manner prescribed
in Section 13 hereof. The parties further irrevocably consent that any judgment
rendered by such court in Switzerland may be entered in other court having
competent jurisdiction thereof.


16.           This Agreement contains the entire agreement between the parties,
may not be altered or modified, except in writing and signed by the party to be
charged thereby, and supersedes any and all previous agreements between the
parties relating to the subject matter hereof.


17.           DVB will not have any rights or obligations in connection with the
sale and purchase of the Securities contemplated by this Agreement except as
expressly provided in this Agreement. In no event will DVB be obligated to
purchase the Securities for its own account or for the accounts of its
customers. DVB will have the right, but not the obligation, however, to
determine the allocation of the Securities among potential purchasers introduced
by DVB, provided that such allocation is reasonably acceptable to the Company.


18.           DVB is acting as financial advisor and is not an expert on, and
cannot render opinions regarding, legal, accounting, regulatory, or tax matters.
The Company should consult with its other professional advisors concerning these
matters before undertaking any Transaction or Related Transaction. All services,
advice and information and reports provided by DVB to the Company in connection
with this assignment shall be for the sole benefit of the Company and shall not
be relied upon by any other person.


 
4

--------------------------------------------------------------------------------

 
DVB is delighted to accept this engagement and looks forward to working with you
on this assignment. Please confirm that the foregoing correctly sets forth our
understanding by signing the enclosed duplicate of this letter in the space
provided and returning it, whereupon this letter shall constitute a binding
agreement as of the date first above written.


Very truly yours,


DAVID BISANG




By:___________________________________
David Bisang


ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:


OCTAGON 88 RESOURCES, INC.




By:______________________________________
Guido Hilekes, Chief Executive Officer




[Annex A follows]
 

 
5

--------------------------------------------------------------------------------

 

Annex A
 
Indemnification Provisions




In connection with the engagement of DVB by the Company pursuant to the
Agreement, the Company hereby agrees as follows:


1.  
In connection with or arising out of or relating to the engagement of DVB under
the Agreement, or any actions taken or omitted, services performed or matters
contemplated by or in connection with the Agreement, the Company agrees to
reimburse DVB, its affiliates and their respective members, officers, employees,
agents and controlling persons (each an “Indemnified Party”) promptly upon
demand for actual, out-of-pocket expenses (including reasonable fees and
expenses for legal counsel) as they are incurred in connection with the
investigation of, preparation for or defense of any pending or threatened claim,
or any litigation, proceeding or other action in respect thereof (collectively,
a “Claim”). The Company also agrees (in connection with the foregoing) to
indemnify and hold harmless each Indemnified Party from and against any and all
out-of-pocket losses, claims, damages and liabilities, joint or several, to
which any Indemnified Party may become subject, including any amount paid in
settlement of any litigation or other action (commenced or threatened) to which
the Company shall have consented in writing (such consent not to be unreasonably
withheld), whether or not any Indemnified Party is a party and whether or not
liability resulted; provided, however, that the Company shall not be liable
pursuant to this paragraph in respect of any loss, claim, damage or liability to
the extent that a court or other agency having competent jurisdiction shall have
determined by final judgment (not subject to further appeal) that such loss,
claim, damage or liability was incurred solely as a direct result of the willful
misconduct or gross negligence of such Indemnified Party. The Company also
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company or its partners,
security holders or creditors related to or arising out of the engagement of DVB
pursuant to, or the performance by DVB of the services contemplated by, this
Agreement except to the extent that any loss, claim, damage or liability is
determined in a final judgment (not subject to further appeal) by a court to
have resulted solely from willful misconduct or gross negligence of DVB.



2.  
An Indemnified Party shall have the right to retain separate legal counsel of
its own choice to conduct the defense and all related matters in connection with
any Claim. The Company shall pay the reasonable fees and expenses of such legal
counsel, and such counsel shall to the fullest extent, consistent with its
professional responsibilities, cooperate with the Company and any legal counsel
designated by the Company.



3.  
The Company will not, without the prior written consent of each Indemnified
Party, settle, compromise or consent to the entry of any judgment in any pending
or threatened Claim in respect of which indemnification may be reasonably sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person against whom such
Claim may be brought hereunder from any and all liability arising out of such
Claim.



 
6

--------------------------------------------------------------------------------

 
4.  
In the event the indemnity provided for in paragraphs 1 and 2 of this Annex A is
unavailable or insufficient to hold any Indemnified Party harmless, then the
Company shall contribute to amounts paid or payable by an Indemnified Party in
respect of such Indemnified Party’s losses, claims, damages and liabilities as
to which the indemnity provided for in paragraphs 1 and 2 of this Annex A is
unavailable or insufficient (i) in such portion as appropriately reflects the
relative benefits received by the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the matters as to which losses,
claims, damages or liabilities relate, or (ii) if the allocation provided by (i)
above is not permitted by applicable law, in such proportion as appropriately
reflects not only the relative benefits referred to in clause (i) but also the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, as well as any other equitable considerations. The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any reasonable legal or other
out-of-pocket fees and expenses incurred in defending any litigation, proceeding
or other action or claim. Notwithstanding the provisions hereof, DVB’s share of
the liability hereunder shall not be in excess of the amount of fees actually
received by DVB under the Agreement (excluding any amounts received as
reimbursement of expenses by DVB).



5.  
In the event any Indemnified Party is requested or required to appear as a
witness in any action, suit or proceeding brought by or on behalf of or against
the Company or any affiliate or any participant in a Transaction (or Related
Transaction) covered hereby in which such Indemnified Party is not named as a
defendant, the Company agrees to reimburse DVB and such Indemnified Party for
all reasonable disbursements incurred by them in connection with such
Indemnified Party’s appearing and preparing to appear as a witness, including,
without limitation, the fees and disbursements of their legal counsel, and to
compensate DVB and such Indemnified Party in an amount to be mutually agreed
upon.



6.  
All amounts due under the Indemnification Provisions of this Annex A shall be
payable within ten (10) days after written notice of such event giving rise to
the indemnification obligations, and if not paid within such 10-day period, such
amounts shall bear interest at a rate of 1.5% per month or at the highest rate
permitted under the laws of the State of New York, whichever rate is lower.



7.  
These Indemnification Provisions shall remain in full force and effect in
connection with the transactions contemplated by the Agreement whether or not
consummated, and shall survive the expiration or termination of the Agreement,
and shall be in addition to any liability that the Company might otherwise have
to any Indemnified Party under the Agreement or otherwise.



8.  
Each party hereto consents to personal jurisdiction and service of process and
venue in any court in the State of New York in which any claim for indemnity is
brought by any Indemnified Person.





DAVID
BISANG                                                                           OCTAGON
88 RESOURCES, INC.


By:_____________________________                               By:___________________________
David
Bisang                                                                                      Guido
Hilekes
Chief Executive
Officer                                                                     
Chief Executive Officer

 
7

--------------------------------------------------------------------------------

 
